Exhibit 10.26

Director Compensation Arrangements

Compensation of Non-Employee Directors of the Corporation Upon Initial Election
to the Board

Each non-employee director of Harvard Bioscience, Inc. (the “Corporation”) is
entitled to receive a non-qualified stock option to purchase 30,000 shares of
common stock of the Corporation vesting annually over three years and granted on
the fifth business day following his or her initial election to the Board.

Annual Compensation of Non-Employee Directors of the Corporation

Each non-employee director will be entitled to receive an annual retainer in the
amount of $35,000 paid in four equal quarterly installments. The Lead Director
will be also entitled to receive an additional annual retainer of $35,000 paid
in four equal quarterly installments. Each non-employee director member of the
Audit Committee will be entitled to receive an additional annual retainer of
$9,000 paid in four equal quarterly installments. Each non-employee director
member of the Compensation Committee will be entitled to receive an additional
annual retainer of $6,000 paid in four equal quarterly installments. Each
non-employee member of the Governance Committee will be entitled to receive an
additional annual retainer of $4,000 paid in four equal quarterly installments.
The Committee Chairman of the Audit Committee will be entitled to receive an
additional annual retainer of $18,000 paid in four equal quarterly installments.
The Committee Chairman of the Compensation Committee will be entitled to receive
an additional annual retainer of $12,000 paid in four equal quarterly
installments. The Committee Chairman of the Governance Committee will be
entitled to receive an additional annual retainer of $4,000 paid in four equal
quarterly installments. Each non-employee director will also be entitled to
receive an equity award having an aggregate Black-Scholes cash value of $60,000,
rounded to the nearest 100 shares, vesting annually in equal installments over
three years and granted on the fifth business day following the Corporation’s
Annual Meeting of Stockholders, with such award to be evidenced by a grant of a
non-qualified common stock option covering half of the value of the award and
deferred stock awards of restricted stock units covering the remaining half. In
addition, non-employee directors are reimbursed for their expenses incurred in
connection with attending Board and Committee meetings.